DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1, 7-8, 11-13, 17, 19, 26-28, 33, 34, 38, 46, 48-50 and 55 are under examination. 
Claim 2-6, 9-10, 14-16, 18, 20-25, 29-32, 35-37, 39-45, 47, 51-54 and 56-59 are cancelled. 
Claim 1, 7-8, 11-13, 17, 19, 26-28, 33, 34, 38, 46, 48-50 and 55 are rejected. 
No claims are allowed. 
Withdrawn Rejections 
The 112, second paragraph rejection set forth in previous office action over claim 33 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 9, 11, 13, 17, 19, 33, 34, 38, 46, 48, 49, and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erkko et al. (US 2,460,627).
Regarding claim 1, 7, 8, 9, 11, 13, 17, 19, 33, and 34, Erkko et al. (Erkko) discloses a method of isolating protein from soybean meal (oil seed material) (‘627, col. 1, ln. 1-8). With respect to claim 7, Erkko discloses the soybean meal is oil-free soybean meal (defatted soy meal) (‘627, col. 1, ln. 10-11, claim 1). Erkko discloses the method comprising combining the oil-free soybean meal (defatted soy meal) with water (steeping media), soaking (steeping) in the water (steeping media) and adjusting pH (‘627, col. 3, ln. 37-39; 54-56) to provide a water-meal slurry; screening (isolating) protein (protein concentrate) from the water-meal slurry and spraying (washing) with water (wash media) (‘627, col. 3, ln. 58-61). 
With respect to claim 1, 9, 11 and 13, Erkko’s soaking (steeping) comprising the oil-free soybean meal (defatted soy meal) with the water (steeping media), wherein the water (steeping media) is expected to contain soluble proteins from the oil-free soybean meal (defatted soy meal). Erkko’s water (steeping media) in the soaking step (steeping) is considered a soy steepwater stream. As Erkko uses like materials, oil-free soybean meal (defatted soy meal) (‘627, col. 1, ln. 10-11, claim 1) in a like manner as claimed, it would therefore be expected that the water (steeping media), will have the same characteristics claimed, particularly a solid content less than 20% dry solids by weight absent a showing of unexpected results otherwise. With respect to the new limitation of “…wherein the steeping media comprises a soluble protein and has a different protein and amino acid profile than the oil seed material…”, as recited in claim 1, Erkko’s water (steeping media) is expected to contain the soluble proteins from the oil-free soybean meal (defatted soy meal) and wherein Erkko’s water, with a chemical formula H2O is known to have no protein content and no amino acid profile, hence meets the limitation. With respect to claim 19, Erkko’s spraying (washing) with the water (wash media) (‘627, col. 3, ln. 58-61) is considered a soy steepwater stream, wherein the water is used to wash the soy protein (protein concentrate). With respect to claim 33 and 34, the recited step in claim is based upon an alternative i.e. “optionally” step in claim 1; hence the claim 33 and 34 are not considered limiting to claim 1. 
Regarding claim 38, Erkko’s protein (protein concentrate) is 88.3% (‘627, col. 3, ln. 1), which is in range with the cited range. 
Regarding claim 46, 48, 49, and 50, as Erkko uses like materials, oil-free soybean meal (defatted soy meal) (‘627, col. 1, ln. 10-11, claim 1) in a like manner as claimed in claim 1, it would therefore be expected that the protein (protein concentrate) will have the same characteristics claimed, particularly the trypsin inhibitor content in claim 46; stachyose in claim 48; raffinose in claim 49 and phytic acid in claim 50, absent a showing of unexpected results otherwise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12, 26, 27, 28 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Erkko et al. (US 2,460,627).
Regarding claim 12, Erkko does not explicitly disclose the water (steeping media) in the soaking step (steeping) as a recycled wash media form a protein concentrate preparation process. However, recycled water as solvent in protein extraction is well known process in art of protein concentration. It would have been obvious to one of ordinary skill in the art to employ known practices such as recycled water as solvent in protein extraction is well known process in art of protein concentration in Erkko’s method to ensure proper extraction of remaining desired protein solids. 
Regarding claim 26, 27 and 28, Erkko discloses the claimed invention as discussed above. Erkko discloses the soaking step (steeping) with the water-meal slurry is brought to (adjusted) in a pH range of about 3.5 to about 5.0 (‘627, col. 3, ln. 54-56), which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 55, Erkko discloses the claimed invention as discussed above. Erkko discloses the dehydrating (drying) fractions of the protein (protein concentrate) of the slurry (‘627, col. 4, ln. 62-74). Erkko does not discloses the fractions including corn protein concentrate. However it would have been obvious to one of ordinary skill in the art to combine readily commercially available ingredients, such as corn protein concentrate in Erkko’s method for a desired protein concentrate profile, absent a clear and convincing argument or evidence to the contrary.  
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. With respect to the new limitation of “…wherein the steeping media comprises a soluble protein and has a different protein and amino acid profile than the oil seed material…”, as recited in claim 1, Erkko’s water (steeping media) is expected to contain the soluble proteins from the oil-free soybean meal (defatted soy meal) and wherein Erkko’s water, with a chemical formula H2O is known to have no protein content and no amino acid profile, hence meets the limitation. Additionally, with the claim with the new limitations does not limit an claim interpretation to apply to only one element, such as Erkko’s water.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792